DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2014/077544 filed 10/16/2014, has been received and acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (U.S. 2006/0016519) in view of Katagiri (JP-2011208164-A, previously cited).

Claim 1 and Claim 2, Takayama teaches a method for producing steel products (abstract). Takayama teaches an example in which the components lie inside the claimed ranges of Claim 1 and Claim 2 (Example No. P7, Table 3, paragraph [0134]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05(I). Takayama teaches an average diameter between 0.1 and1.5 µm (paragraph [0015]). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
However, Takayama is silent to a spheroidized ratio of cementite: 80% or more of which is obtained by dividing a number of spherical cementite by the number of all cementite, and a coefficient of micro-friction of ferrite on the surface of the steel sheet being less than 0.5. 
Katagiri teaches a boron steel sheet and manufacturing method (abstract; paragraph [0029]). Katagiri teaches a substantially similar manufacturing method as applicant, specifically Katagiri teaches hot-rolling comprising steps of heating a slab to a temperature of 1000°C or more and less than 1150°C (e.g., 1100°C to 1300°C - paragraph [0029]); finish rolling temperatures being 830°C or more and 950°C or less (e.g., 800°C to 900°C - paragraph [0029]); coiling temperatures between 450°C and 700°C (e.g., 500°C to 650°C - paragraph [0029]); annealing comprises retaining the hot-rolled steel at a temperature of 730°C or more and 770°C or less for 3 hours (e.g., annealing at the A1 for 0.5 hours to 20 hours); cooling the hot-rolled steel down to 650°C at a cooling rate of 1°C/hr or more and 60°C/hr or less (e.g., the temperature is gradually cooled from a temperature between A1-10°C and A1-80°C - paragraph [0034]). Furthermore, Katagiri calculates the A1 temperature using 723 + 29.1(Si) - 10.7(Mn) + 16.9(Cr) (paragraph 1 temperatures using the applicants composition can be calculated as being from 723°C to 745°C. Katagiri teaches this process, in part, allows for significant improvement to local elongation, and allows for high quenching hardness at the surface layer of large parts (paragraph [0008]). 
Thus, the examiner asserts that if one were to combine the method of Katagiri with the composition of Takayama one would appreciate that the material and structure of Takayama as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a spheroidized ratio of cementite: 80% or more, and a coefficient of micro-friction of ferrite on the surface of the steel sheet being less than 0.5 would exist. Furthermore, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takayama with the concepts of Katagiri with the motivation of significantly improving local elongation and allowing for high quenching hardness at a surface layer in large parts. 









Table I- The composition disclosed within instant claims 1 and 2 compared to the composition taught by Takayama (U.S. 2006/0016519).
Chemical Component
Instant Claim 1
(mass %)
Instant Claim 2
(mass %)
Takayama
Example No. P7
(mass %)
Carbon (C)
0.37 - 0.67
-
0.64
Silicon (Si)
0.07 - 1.00
-
0.23
Manganese (Mn)
0.20 - 3.00
-
0.65
Titanium (Ti)
0.01 - 0.50
-
0.26
Chromium (Cr)
0.01 - 1.50
-
0.24
Boron (B)
0.0004 - 0.0035
-
0
Phosphorus (P)
0 - 0.025
-
0
Aluminum (Al)
0 - 0.100
-
0.031
Sulfur (S)
0 - 0.010
-
0
Nitrogen (N)
0 - 0.010
-
0
Copper (Cu)
0 - 0.500
-
0
Niobium (Nb)
0 - 0.500
0.001 - 0.500
0
Molybdenum (Mo)
0 - 0.500
0.001 - 0.500
0.05
Vanadium (V)
0 - 0.500
0.001 - 0.500
0
Tungsten (W)
0 - 0.500
0.001 - 0.500
0
Tantalum (Ta)
0 - 0.500
0.001 - 0.500
0
Nickel (Ni)
0 - 0.500
0.001 - 0.500
0
Magnesium (Mg)
0 - 0.500
0.001 - 0.500
0
Calcium (Ca)
0 - 0.500
0.001 - 0.500
0
Yttrium (Y)
0 - 0.500
0.001 - 0.500
0
Zirconium (Zr)
0 - 0.500
0.001 - 0.500
0
Lanthanum (La)
0 - 0.500
0.001 - 0.500
0
Cerium (Ce)
0 - 0.500
0.001 - 0.500
0
Iron (Fe) 
Balance
-
Balance





Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-2 under 35 U.S.C. § 103 over Katagiri in view of Iwamoto have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735